Citation Nr: 0419382	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for post-
operative anterior cruciate ligament and medial collateral 
ligament tears of the left knee.

2.  Entitlement to service connection for right wrist 
tendinitis.

3.  Entitlement to service connection for lower and middle 
back pain on a direct basis or as secondary to service-
connected left knee disorder.

4.  Entitlement to service connection for bilateral shin 
splints.

5.  Entitlement to service connection for stress incontinence 
of the bladder.

6.  Entitlement to service connection for cluster headaches 
(also claimed as dizziness, lightheadedness and migraine 
headaches).

7.  Entitlement to service connection for right knee pain on 
a direct basis or as secondary to service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1997 to April 2001.

This appeal is from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2004, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge, who is designated 
to decide this appeal.  38 U.S.C.A. § 7107 (West 2002).  
During the hearing, the veteran withdrew her appeal from 
denials of a higher initial rating for residuals of 
cholecystectomy, and for service connection for a high red 
blood cell count (also claimed as abnormal blood).  The 
hearing transcription is of record.  By virtue of the 
transcription of the hearing, the withdrawal complies with 
the regulation governing withdrawal of appeals.  38 C.F.R. 
§ 20.204 (2003).

The issues of (1) a higher initial rating for the left knee 
and for service connection for (2) the right wrist 
tendinitis, (3) lower and middle back pain, (4) bilateral 
shin splints, (5) cluster headaches (including the 
alternatively claimed conditions), and (6) right knee pain on 
direct or secondary bases are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran developed urinary stress incontinence in 
service treated surgically by transvaginal needle bladder 
neck suspension.

2.  The veteran has had recurrence of urinary stress 
incontinence.


CONCLUSION OF LAW

1.  The veteran incurred urinary stress incontinence in 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a), (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

Service medical records shows multiple complaints of urinary 
incontinence assessed as stress incontinence, e.g., in 
response to running, coughing, sneezing, or laughing, 
beginning in May 1997 after gas chamber training.  In August 
2000, she had cystoscopy and transvaginal needle bladder neck 
suspension with good results according to notes of post-
operative follow-up.

VA initial outpatient review of systems for primary care was 
negative for complaints of urinary incontinence.

On VA examination in January 2002, the veteran told the 
examiner that she had generally not been incontinent since 
her surgery, but she was concerned the surgery had failed, 
because of recent recurrences of leakage of urine when 
laughing, coughing, and other transient stress.

A February 2003, statement from the veteran's gynecologist 
noted her complaints of urinary stress incontinence.  The 
physician recommended exercises and that she have a 
cystometrogram to determine whether the prior bladder surgery 
had failed.

The veteran testified at a videoconference hearing in March 
2004 that incontinence had resumed.  Private treatment 
records of August 2004 show complaints and assessment of 
urinary incontinence.  An August 2004 lay statement affirms 
the writer's familiarity with the veteran's ongoing 
incontinence problems with resulting social embarrassment and 
loss of time from her daily routine.

The veteran's entrance examination is negative for urinary 
incontinence or any other urinary disorder.  She is therefore 
presumed sound on entrance regarding stress incontinence of 
the bladder.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003).

The veteran's testimony about current urinary incontinence is 
credible and the private medical records are probative of 
current disability.  The condition was noted in service, and 
the time between her separation and recurrence of symptoms is 
so short that it constitutes continuity of symptomatology.  
Service connection can be established with evidence of 
continuity of current symptomatology with a condition noted 
in service.  38 C.F.R. § 3.303(b) (2003).  Service connection 
for bladder stress incontinence is warranted.

Whereas the evidence of record is sufficient to allow a 
complete grant of the benefits sought, the question of 
whether VA discharged the specific duties or the intent of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.326, 3.159 (2003) is moot.


ORDER

Service connection for bladder stress incontinence is 
granted.


REMAND

Additional development of evidence is necessary prior to a 
final appellate decision in this case.  The veteran is 
entitled to VA assistance in obtaining or developing this 
evidence.  38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).

The January 2002 VA examination apparently was performed 
without review of the claims file.  The examiner should have 
the benefit of review of the medical records contemporaneous 
with the time of onset of the several of the claimed 
conditions.

A current VA orthopedic examination is necessary, because the 
veteran has had left knee surgery since the January 2002 VA 
examination, and because the service records contain 
questions about the etiology of claimed right knee, right 
wrist, and low and mid back conditions.  Alternatively, the 
veteran asserts that her service-connected left knee 
condition has caused or aggravated the right knee and back 
conditions.  The January 2002 examiner did not comment 
regarding a relationship between left knee and right knee or 
back conditions.  See 38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Proper review of the claims 
requires a historically informed medical opinion.

The June 2000 medical examination and medical history for a 
Medical Evaluation Board were respectively negative and 
positive for headaches.  Review of systems in a July 2000 
Medical Evaluation Board physical examination included the 
veteran's report of the onset of headaches in Bosnia, which 
she reported were treated there.  In March 2004 hearing 
testimony, she reported she was treated at Fort Drum after 
returning from Bosnia by a doctor who assessed the headaches 
as cluster-type migraine headaches.  The only documentation 
of headaches in the service medical records in VA's 
possession is the history the veteran gave the Medical 
Evaluation Board in December 2000.

Additional effort to obtain records of treatment of headaches 
in service is warranted.  Also, a detailed clinical history 
and current examination by a neurologist will help determine 
whether current symptoms or headaches are of the same sort 
and etiology as those reported as occurring in service.

Accordingly, the case is REMANDED for the following action:


1.  The veteran should be asked to provide 
any evidence in her possession that 
pertains to the claims on appeal.  

2.  Request the veteran to report where 
and when in Bosnia she was treated for 
headaches.

3.  Request service medical records of 
treatment for headaches in Bosnia, using 
any information the veteran provides in 
response to instruction one (1), and of 
treatment for headaches at Fort Drum.

4.  Schedule the veteran for VA 
orthopedic and neurologic examinations.  
Provide each examiner with the claims 
file.  Call to each examiner's attention 
that the service medical records 
pertinent to each claimed condition are 
identified by an attached note or 
gathered by paper clip.  Each examiner 
should perform any diagnostic tests or 
procedures indicated to respond to the 
instructions below.

?	Orthopedic examination:  Examine the 
left knee to determine the severity 
of post-operative residuals of the 
October 2003 surgery.  The examiner 
should read the October 2003 
surgical report.  The examiner 
should report the stability of the 
left knee, the range of motion of 
the left knee, whether degenerative 
changes noted in the surgical report 
are related to the ACL and MCL 
injuries or their repair in service.  
The clinical interview should 
inquire whether the veteran has 
flare-ups of left knee symptoms.  
The examiner should report the 
extent to which less movement than 
normal, more movement than normal, 
excess fatigability, incoordination, 
or painful motion contribute to left 
knee disability.  If the veteran 
reports flare-ups of symptoms, the 
examiner should provide an opinion 
of the extent of additional 
disability resulting of the left 
knee there is from these factors 
during flare-ups.

?	Examine the right knee to diagnose 
any current pathology, including to 
confirm or rule out current 
existence of the retropatellar 
syndrome or patellofemoral syndrome 
of the right knee noted in service 
and provide an opinion whether there 
is a less than, equal to, or greater 
than 50 percent probability that 
current findings are related to the 
findings in service.  Additionally, 
provide an opinion whether there is 
a less than, equal to, or greater 
than 50 percent probability that the 
service-connected left knee 
condition caused or aggravated any 
current right knee condition.

?	Examine the right wrist to diagnose 
or rule out any current pathology.  
If any current pathology is 
identified, provide an opinion 
whether there is a less than, equal 
to, or greater than 50 percent 
probability that current findings 
are related to the extensor hallucis 
longus tendinitis or other findings 
in service.

?	Examine the shins to diagnose or 
rule out any current pathology.  If 
any current pathology is identified, 
provide an opinion whether there is 
a less than, equal to, or greater 
than 50 percent probability that 
current findings are related to the 
findings of shin splints in service.

?	Examine the mid and low back to 
diagnose or rule out any current 
pathology.  If any current pathology 
is identified, provide an opinion 
whether there is a less than, equal 
to, or greater than 50 percent 
probability that current findings 
are related to the findings of 
lumbosacral strain or other 
complaints of back pain in service.  
Additionally, provide an opinion 
whether there is a less than, equal 
to, or greater than 50 percent 
probability that the service-
connected left knee condition caused 
or aggravated any current mid or low 
back condition.

?	Neurologic examination.  Conduct a 
clinical interview including inquiry 
of the time, place, and 
circumstances of headaches in the 
service and presently; inquiry of 
the triggers, character of pain 
(sharp, dull, throbbing, etc.), 
duration, anatomical location, 
effective therapies, and so forth, 
to determine the type of headaches 
the veteran had in service and 
whether there is a less than, equal 
to, or greater than 50 percent 
probability that current headaches 
are continuous with those reported 
as occurring in service.

5.  Readjudicate the claims for (1) a 
higher initial rating for the left knee 
and for service connection for (2) the 
right wrist tendinitis, (3) lower and 
middle back pain, (4) bilateral shin 
splints, (5) cluster headaches (including 
the alternatively claimed conditions), 
and (6) right knee pain on direct or 
secondary bases.  If any claim remains 
denied, provide the veteran and her 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



